Case
Case 1:19-cv-04466-LMM
     1:06-cv-00659-RWS Document
                       Document17-10
                                17-5 Filed
                                     Filed 04/19/06
                                           10/22/19 Page
                                                    Page 11 of
                                                            of 44
Case
Case 1:19-cv-04466-LMM
     1:06-cv-00659-RWS Document
                       Document17-10
                                17-5 Filed
                                     Filed 04/19/06
                                           10/22/19 Page
                                                    Page 22 of
                                                            of 44
Case
Case 1:19-cv-04466-LMM
     1:06-cv-00659-RWS Document
                       Document17-10
                                17-5 Filed
                                     Filed 04/19/06
                                           10/22/19 Page
                                                    Page 33 of
                                                            of 44
Case
Case 1:19-cv-04466-LMM
     1:06-cv-00659-RWS Document
                       Document17-10
                                17-5 Filed
                                     Filed 04/19/06
                                           10/22/19 Page
                                                    Page 44 of
                                                            of 44
